Per curiam.
The facts in this case are similar to those of People v. González, ante, p. 432. Here, an Internal Revenue agent observes the defendant as he walks along a street in Santurce with a paper bag containing a glass container. Defendant was stumbling, half-drunk, and when he saw the agent who was traveling in a government vehicle, he threw away the container and started to run, but the agent overtook him and they returned to the place where defendant had thrown the above-mentioned container. There, the agent examined the contents and found that it was cane rum and that the container did not have the corresponding internal revenue stamps adhered thereto.
As sole error appellant alleges that the trial court denied a motion for suppression of evidence. He maintains that the search was illegal.
In People v. González, supra, we decided that in cases such as the case at bar, the constitutional guarantee against illegal search and seizure does not come into play, since such a guarantee does not cover the seizure of evidence left abandoned or thrown into an open field or the public thoroughfare.
The judgment appealed from is affirmed.